The cases of Price v. Price, 90 Ga. 244
(15 S.E. 774), Morgan v. Morgan, 157 Ga. 907
(123 S.E. 13), and Duncan v. Duncan, 184 Ga. 602 (192 S.E. 215), do not hold by implication that the independent property right claim and the petition for divorce constituted one and the same cause of action. That was not the question dealt with. Had such been the ruling made, the effect would have been to bring them and this case under the rule of res judicata, which declares that all questions which were or might have been adjudicated in the same cause of action will be treated as having been actually adjudicated. Different but related causes of action can be properly joined in the *Page 702 
same suit by separate counts, and, even where not in separate counts, objection on the grounds of multifariousness or misjoinder must be taken by timely special demurrer. In none of the cases just mentioned does it appear that any such question was raised or that any such timely objection was entered, even though separate counts might not have been employed. We are of the opinion that the independent suit for land and the suit for divorce do not constitute the same, but constitute separate and independent causes of action. Were this not the case, it is our opinion that the instant case should be decided differently.